This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Micah J. BROWN
     Culinary Specialist (Submarines) Seaman (E-3), U.S. Navy
                             Appellant

                             No. 202100042

                          Decided: 4 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                     Roger E. Mattioli (arraignment)
                    Ryan J. Stormer (motions and trial)

 Sentence adjudged 19 October 2020 by a general court-martial con-
 vened at Naval Submarine Base New London, Connecticut, consisting
 of officer and enlisted members. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 3 years, and a dishonorable discharge.

                             For Appellant:
                     Captain Jasper W. Casey, USMC

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Brown, NMCCA No. 202100042
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2